Exhibit 10.5

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is made and entered into as of May 11,
2015, by and between Trade Street Residential, Inc., a Maryland corporation (the
“Company”) and the undersigned stockholder (the “Stockholder”) of Independence
Realty Trust, Inc., a Maryland corporation (“Parent”).

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Independence
Realty Operating Partnership, LP, a Delaware limited partnership (“Parent OP”),
Adventure Merger Sub LLC, a Delaware limited liability company and direct wholly
owned subsidiary of Parent OP (“OP Merger Sub”), IRT Limited Partner, LLC, a
Delaware limited liability company and a direct wholly owned subsidiary of
Parent OP (“Parent LLC”), the Company and Trade Street Operating Partnership,
LP, a Delaware limited partnership (the “Company OP”), have entered into an
Agreement and Plan of Merger (the “Merger Agreement”) which provides for (i) the
merger (the “Partnership Merger”) of OP Merger Sub with and into the Company OP
with the Company OP being the surviving entity and (ii) the merger of Parent LLC
with and into the Company with the Company being the surviving entity (the
“Company Merger” and, together with the Partnership Merger, the “Merger”).

B. As a condition and an inducement to the Company’s willingness to enter into
the Merger Agreement, the Company has required that the Stockholder, and the
Stockholder has agreed, to enter into this Agreement with respect to all shares
of common stock, par value $0.01 per share, of Parent (“Parent Common Stock”)
that the Stockholder now or hereafter owns beneficially (as defined for purposes
of this Agreement in Rule 13d-3 under the Exchange Act) or of record.

C. The Stockholder is the current beneficial or record owner, and has either
sole or shared voting power over, 7,269,719 shares of Parent Common Stock (the
“Parent Shares”).

D. The Company desires the Stockholder to agree, and the Stockholder is willing
to agree, subject to the limitations herein, not to Transfer (as defined below)
any of the Parent Shares and New Parent Shares (as defined below), and to vote
the Parent Shares and New Parent Shares in a manner so as to facilitate
consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.

“control” (including, with correlative meanings, the terms “controlled by” and
“controlling”), when used with respect to any Person, means the power to direct
or cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

“Expiration Date” shall mean the earlier to occur of (i) the Effective Time,
(ii) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (iii) the date of any modification, waiver, change or
amendment to the Merger Agreement that is an Adverse Amendment, or (iv) the End
Date (as such term is defined in the Merger Agreement).

“Permitted Transfer” shall mean, in each case, so long as such Transfer is in
accordance with applicable Law and the Stockholder is and at all times has been
in compliance with this Agreement, any Transfer to any Person, so long as such
Person, in connection with such Transfer, executes a joinder to this Agreement
pursuant to which such Person agrees to become a party to this Agreement and be
subject to the restrictions applicable to the Stockholder and otherwise become a
party for all purposes of this Agreement; provided, that no such Transfer shall
relieve the transferring Stockholder from its obligations under this Agreement
with respect to the portion of the Company Common Stock that the Stockholder
continues to beneficially own after such Transfer.

“Transfer” shall mean (i) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any capital stock (or
any security convertible or exchangeable into capital stock) or interest in any
capital stock, provided, however, that the

 

1



--------------------------------------------------------------------------------

foregoing shall not include any encumbrance created by this Agreement or
restrictions on transfer under the Securities Act of 1933, as amended, or
(ii) entering into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of such capital stock or
interest in capital stock, whether any such swap, agreement, transaction or
series of transactions is to be settled by delivery of securities, in cash or
otherwise; provided, that any transaction described in these clauses (i) or
(ii) shall not constitute a Transfer so long as such transaction does not in any
way limit the ability of Stockholder to vote its Parent Shares or New Parent
Shares in accordance with the terms of this Agreement.

2. Agreement to Retain Parent Shares.

2.1 Transfer and Encumbrance of Parent Shares. Other than a Permitted Transfer,
until the Expiration Date, the Stockholder shall not (i) Transfer any of the
Parent Shares or New Parent Shares, (ii) deposit any Parent Shares, or New
Parent Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Parent Shares or New Parent Shares or grant any
proxy (except as otherwise provided herein) or power of attorney with respect
thereto, or (iii) commit or agree to take any of the foregoing actions.

2.2 Additional Purchases. The Stockholder agrees that any shares of Parent
Common Stock that the Stockholder purchases or otherwise acquires (including,
without limitation, by way of stock-split, stock dividend, conversion of
securities or distribution or similar event) or with respect to which the
Stockholder otherwise acquires sole or shared voting power after the execution
of this Agreement and prior to the Expiration Date (the “New Parent Shares”)
shall, in each case, be subject to the terms and conditions of this Agreement to
the same extent as if they constituted Parent Shares.

2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of any of the
Parent Shares or New Parent Shares in violation of Section 2.1 shall, to the
fullest extent permitted by Law, be null and void ab initio, and Parent shall
not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported Transfer on the share register of Parent.

3. Agreement to Vote and Approve; Irrevocable Proxy.

3.1 Parent Shares. Hereafter until the Expiration Date, at every meeting of the
stockholders of Parent called with respect to any of the following matters, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of Parent with respect to any of the
following matters (any such meeting or other circumstance, a “Stockholders’
Meeting”), the Stockholder shall, or shall cause the holder of record of any
Parent Shares or New Parent Shares on any applicable record date (a “Record
Date”) to (including via proxy), (i) appear at such Stockholders’ Meeting or
otherwise cause the Parent Shares or New Parent Shares to be counted as present
thereat for purposes of calculating a quorum and (ii) except as expressly
provided herein, vote, or cause to be voted, the Parent Shares and any New
Parent Shares: (a) in favor of the issuance of Parent Common Stock in connection
with the Merger, (b) in favor of any other matter that is reasonably required to
facilitate the consummation of the Merger and the other Transactions, (c) in
favor of any proposal to adjourn a Stockholders’ Meeting to solicit additional
proxies in favor of the approval of the issuance of the Parent Common Stock in
connection with the Merger, and (d) against (I) any action or agreement that
would reasonably be expected to result in any condition to the consummation of
the Merger set forth in Article VII of the Merger Agreement not being fulfilled,
and (II) any action which would reasonably be expected to materially impede,
interfere with, materially delay, materially postpone or adversely affect
consummation of the Transactions, in each case to the extent that the
stockholders of Parent are entitled to consider and vote on such matters(s) at a
Stockholders’ Meeting. Notwithstanding the previous sentence, the Stockholder
shall not be required to vote any Parent Shares or New Parent Shares in
accordance with the previous sentence of this Section 3.1, if, either, (i) the
Parent Board changes its recommendation that the stockholders of Parent approve
the Merger prior to obtaining Parent Stockholder Approval, or (ii) the Merger
Agreement or any of the transactions contemplated thereby has been amended or is
proposed to be amended in a manner that is materially adverse to the Stockholder
(such amendment, an “Adverse Amendment”)

3.2 Irrevocable Proxy. By execution of this Agreement, the Stockholder does
hereby appoint and constitute the Company and any one or more other individuals
designated by the Company, and each of them individually, until the Expiration
Date (at which time this proxy shall automatically be revoked), with full power
of substitution and resubstitution, as the Stockholder’s true and lawful
attorneys-in-fact and irrevocable proxies, to the fullest extent of the
Stockholder’s rights with respect to the Parent Shares and New Parent Shares, to
vote each of the Parent Shares and New Parent Shares solely with respect to the
matters set forth in Section 3.1 hereof, to the extent that the Stockholder is
required to vote in accordance with the first sentence of Section 3.1; provided,
however, that the foregoing shall only be effective if the Parent Shares and the
New Parent Shares, to the extent such Parent Shares and New Parent Shares are
held by Stockholder at the close of business on the Record Date, fail to be
counted as present or to be voted, as applicable, in accordance with Section 3
above. The Stockholder

 

2



--------------------------------------------------------------------------------

intends this proxy to be irrevocable and coupled with an interest hereafter
until the Expiration Date for all purposes, including without limitation
Section 2-507(d) of the Maryland General Corporation Law, and hereby revokes any
proxy previously granted by the Stockholder with respect to the Parent Shares or
New Parent Shares. The Stockholder hereby ratifies and confirms all actions that
the proxies authorized hereunder may lawfully do or cause to be done in
accordance with this Agreement. The proxy granted by Stockholder pursuant to
this Section is granted in order to secure Stockholder’s performance under this
Agreement and also in consideration of the Company entering into the Merger
Agreement.

4. Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company, Parent or any other Person any direct or indirect ownership
or incidence of ownership of or with respect to, or pecuniary interest in, any
of the Parent Shares or New Parent Shares. All rights, ownership and economic
benefits of and relating to, and pecuniary interest in, the Parent Shares and
New Parent Shares shall remain vested in and belong to the Stockholder, and
neither the Company, Parent, nor any other Person shall have any power or
authority to direct the Stockholder in the voting or disposition of any of the
Parent Shares or New Parent Shares, except as otherwise expressly provided in
this Agreement. Except as set forth in Section 3.1, the Stockholder shall remain
free to vote (or execute consents or proxies with respect to) the Parent Shares
and New Parent Shares in any manner such Stockholder deems appropriate,
including in connection with the election of directors.

5. Representations, Warranties and Covenants of the Stockholder. The Stockholder
hereby represents and warrants to the Company as follows:

5.1 Due Authority. The Stockholder has the legal capacity and full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 3.2 hereof. This Agreement
has been duly and validly executed and delivered by the Stockholder and
constitutes a valid and binding agreement of the Stockholder enforceable against
it in accordance with its terms, except to the extent enforceability may be
limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other Laws affecting the enforcement of creditors’ rights
generally and the effect of general principles of equity, regardless of whether
such enforceability is considered in a proceeding at law or in equity.

5.2 Organization, Standing and Corporate Power. The Stockholder is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is formed.

5.3 Ownership of Parent Shares. As of the date hereof, the Stockholder (i) is
the beneficial or record owner of the Parent Shares, free and clear of any and
all Liens, other than those Liens created by this Agreement and (ii) has either
sole or shared voting power over all of the Parent Shares. As of the date
hereof, the Stockholder does not own, beneficially or of record, any capital
stock or other securities of Parent or any Parent Subsidiary other than the
Parent Shares. As of the date hereof, the Stockholder does not own, beneficially
or of record, any rights to purchase or acquire any shares of capital stock or
other securities of Parent or any Parent Subsidiary.

5.4 No Conflict; Consents.

(a) The execution and delivery of this Agreement by the Stockholder do not, and
the performance by the Stockholder of the obligations under this Agreement and
the compliance by the Stockholder with any provisions hereof do not and will
not: (i) conflict with or violate in any material respect any Laws applicable to
the Stockholder or the Parent Shares or (ii) to the knowledge of Stockholder,
result in any material breach of or constitute a material default (or an event
that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Parent Shares
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or the Parent Shares are
bound, except in each case of clauses (i) and (ii) above, for such conflicts,
violations, breaches, defaults, rights or Liens which would not, in the
aggregate, reasonably be expected to impair or adversely affect the ability of
the Stockholder to perform the Stockholder’s obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis. Stockholder’s
Parent Shares are not, with respect to the voting of, subject to any other
agreement, including, any voting agreement, stockholders agreement, irrevocable
proxy or voting trust.

(b) Other than the disclosure and filing of this Agreement with the SEC, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity or any other Person, is required by or with
respect to the Stockholder in connection with the execution and delivery of this
Agreement or the consummation by the Stockholder of the transactions
contemplated hereby.

 

3



--------------------------------------------------------------------------------

5.5 Absence of Litigation. There is no Legal Proceeding pending against, or, to
the knowledge of the Stockholder, threatened against or affecting, the
Stockholder or any of its Affiliates that the Stockholder can control or any of
their respective properties or assets (including the Parent Shares) at Law or in
equity that would reasonably be expected to impair or adversely affect the
ability of the Stockholder to perform the Stockholder’s obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.

6. Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to the Stockholder as follows:

6.1 Due Authority. The Company has the legal capacity and full power and
authority to make, enter into and carry out the terms of this Agreement. This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid and binding agreement of the Company enforceable against it
in accordance with its terms, except to the extent enforceability may be limited
by the effect of applicable bankruptcy, reorganization, insolvency, moratorium
or other Laws affecting the enforcement of creditors’ rights generally and the
effect of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity.

6.2 Organization, Standing and Corporate Power. The Company is duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is formed and has all requisite power and authority to carry on its
business as now being conducted.

6.3 No Conflict; Consents. The execution and delivery of this Agreement by the
Company do not, and the performance by the Company of the obligations under this
Agreement and the compliance by the Company with any provisions hereof do not
and will not: (i) conflict with or violate in any material respect any Laws
applicable to the Company or the Company Common Stock or (ii) result in any
material breach of or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Company is a party or by which the Company is bound, except in each case of
clauses (i) and (ii) above, for such conflicts, violations, breaches, defaults
or rights which would not, in the aggregate, reasonably be expected to impair or
adversely affect the ability of the Company to perform the Company’s obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

6.4 Absence of Litigation. There is no Legal Proceeding pending against, or, to
the knowledge of the Company, threatened against or affecting, the Company or
any of its Affiliates that the Company can control or any of their respective
properties or assets at Law or in equity that would reasonably be expected to
impair or adversely affect the ability of the Company to perform the Company’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

7. Further Assurances. From time to time, at the request of the Company and
without further consideration, the Stockholder shall take such further action as
may reasonably be requested by the Company to carry out the intent of this
Agreement.

8. Termination. This Agreement shall terminate automatically and shall have no
further force or effect on or after the Expiration Date.

9. Notice of Certain Events. The Stockholder shall notify the Company promptly
of (a) any fact, event or circumstance that would cause, or reasonably be
expected to cause or constitute, a breach in any material respect of the
representations and warranties of the Stockholder under this Agreement and
(b) the receipt by the Stockholder of any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with this Agreement; provided, however, that the delivery of any
notice pursuant to this Section 9 shall not limit or otherwise affect the
remedies available to any party.

10. Miscellaneous.

10.1 Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule or
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that Transactions are fulfilled to the extent possible.

 

4



--------------------------------------------------------------------------------

10.2 Binding Effect; Assignment; Third Party Beneficiaries. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party. Any
attempted assignment contrary to the provisions of this Section 10.2 shall be
null, void and of no legal force or effect. Parent shall be an express third
party beneficiary of the agreements of the Stockholder contained in this
Agreement.

10.3 Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

10.4 Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which they may be entitled at Law or in equity. Any requirements for the
securing or posting of any bond with respect to any such remedy are hereby
waived.

10.5 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) to the parties or sent by facsimile or e-mail of a pdf attachment
(providing confirmation of transmission) at the following addresses or facsimile
numbers (or at such other address or facsimile number for a party as shall be
specified by like notice):

(a) if to the Company to:

Trade Street Residential, Inc.

19950 West Country Club Drive

Aventura, Florida 33180

Facsimile: (786) 248-3679

Attention: Richard Ross

Email: rross@trade-street.com

with a copy to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue, N.W.

Suite 6000

Washington, D.C. 20006

Facsimile: (202) 887-0763

Attention: John Good, Esq. and David P. Slotkin, Esq.

Email: jgood@mofo.com

            dslotkin@mofo.com

(b) if to the Stockholder:

RAIT Financial Trust

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Facsimile: (215) 405-2945

Attention: James Sebra and Jamie Reyle

Email: jsebra@raitft.com

            jreyle@raitft.com

with a copy to:

Pepper Hamilton LLP

Two Logan Square

Eighteen and Arch Streets Philadelphia, PA 19103

Facsimile: (215) 981-4750

Attention: Michael Friedman, Esq. and Matthew Greenberg, Esq.

Email: friedmam@pepperlaw.com

            greenbmm@pepperlaw.com

 

5



--------------------------------------------------------------------------------

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

10.6 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of Maryland, without
giving effect to any choice or conflict of Laws provision or rule (whether of
the State of Maryland or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Maryland.
All proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in the Circuit Court for Baltimore City (Maryland), or,
if under applicable Law exclusive jurisdiction over the matter is vested in the
federal courts, any federal court located in the State of Maryland (the
“Maryland Court”). Each of the Parties hereby irrevocably and unconditionally
agrees to request and/or consent to the assignment of any such proceeding to the
Maryland Court’s Business and Technology Case Management Program.

10.7 WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND THE STOCKHOLDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY OR THE STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

10.8 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.

10.9 Counterparts. This Agreement may be executed (including by facsimile or
email of a .pdf attachment) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument, it being understood that all parties need not sign the same
counterpart. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. The parties hereto may
deliver this Agreement by facsimile or email of a .pdf attachment, and each
party shall be permitted to rely upon the signatures so transmitted to the same
extent and effect as if they were original signatures.

10.10 Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction of interpretation of this Agreement.

10.11 No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (i) the Merger
Agreement is executed by all parties thereto, and (ii) this Agreement is
executed by all parties hereto.

10.12 Legal Representation. This Agreement was negotiated by the parties with
the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

10.13 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense, whether or
not the Merger is consummated.

10.14 Documentation and Information. The Stockholder consents to and authorizes
the publication and disclosure by the Company and Parent of the Stockholder’s
identity and holdings of the Parent Shares, and the nature of the Stockholder’s
commitments, arrangements and understandings under this Agreement, in any press
release or any other disclosure document required in connection with the Merger
or any other transaction contemplated by the Merger Agreement. As promptly as
practicable, the Stockholder shall notify the Company of any required
corrections with respect to any written information supplied by such Stockholder
specifically for use in any such disclosure document, if and to the extent such
Stockholder becomes aware that any have become false or misleading in any
material respect.

 

6



--------------------------------------------------------------------------------

10.15 Stockholders Capacity. The Stockholder is signing this Agreement solely in
the Stockholder’s capacity as an owner of its Parent Shares and nothing herein
shall limit, prohibit, prevent or affect any actions taken by any director of
the Company or the Parent nominated by such Stockholder in his or her capacity
as a director.

10.16 Other Agreements. The Company hereby represents and warrants and covenants
and agrees that any agreement entered into by the Company with any Person with
respect to agreements similar to those set forth in this Agreement will be in
form and substance identical to this Agreement.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

COMPANY: TRADE STREET RESIDENTIAL, INC. By:

/s/ Richard H. Ross

Name: Richard H. Ross Title: CEO

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

RAIT FINANCIAL TRUST By:

/s/ James J. Sebra

Name: James J. Sebra Title: Chief Financial Officer

[Signature Page to Voting Agreement]